Maxwell, J.
This was an action for libel. Complaint was filed February 20, 1900; summons served and filed February 21, 1900.
The alleged libelous publication complained of, is alleged by the complaint to have been published December 29, 1898.
A demurrer was interposed to the complaint, upon the ground, inter alia, that it appeared by the complaint that the supposed cause of action complained of is barred by the statute of limitations.
The demurrer was sustained. Judgment of dismissal and for costs was rendered against plaintiff, from which this appeal.
Mills ’ Ann. Stats., sec. 2901, provides: “* * * all actions for slanderous words and for libels, shall be commenced within one year next after the cause of action shall accrue, and not afterwards.”
There was no error in the ruling upon the demurrer or in the judgment, wherefore the judgment will bo affirmed. Affirmed.